Citation Nr: 1721608	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  09-37 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for lung cancer to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to September 1969.  The Veteran died in January 2010; the Appellant in this case is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Appellant testified before the Board at a June 2012 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with the claims file.

This case was before the Board in October 2012; this case was last before the Board in March 2015, when the above noted issue was remanded for additional development and clarification.  This case has been returned to the Board for further appellate review at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.



REMAND

In the March 2015 remand, the Board found that the November 2012 VA oncologist's opinion regarding the Veteran's lung cancer was inadequate, as it did not acknowledge or discuss the significance, if any, of the Veteran's June 2004 chest X-ray findings.  Thus, the Board remanded in order to obtain a new opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lung cancer was, in whole or in part, a primary lung cancer separate and distinct from his oropharynx cancer.  In formulating this opinion, the Board specifically directed the VA oncologist to review the June 2004 X-ray report from Largo Medical Center, and to specifically acknowledge and comment on the significance of the June 2004 X-ray findings, the January 2010 autopsy report, and Dr. Gulati's June 2012 opinion.  

A new opinion by a VA oncologist was obtained in August 2016.  The oncologist opined that he did not believe the Veteran had a primary lung cancer; however, although the VA oncologist stated he rendered his opinion with consideration of the June 2004 X-ray findings, the January 2010 autopsy report, and Dr. Gulati's June 2012 opinion, he did not specifically comment on the significance of these records.  The Board therefore remands this issue for another addendum opinion by a VA oncologist to ensure compliance with its previous remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Bay Pines VA Medical Center, or any other VA medical facility that treated the Veteran, during his lifetime.

2.  Ask the Appellant to identify any private treatment that the Veteran had during his lifetime, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Appellant should be notified so that she can make an attempt to obtain those records on her own behalf. 

3.  Submit the claims file to the August 2016 VA oncologist in order to provide an addendum opinion regarding the nature of the Veteran's lung cancer.

After review of the claims file, including any newly associated evidence, the oncologist should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lung cancer was, in whole or in part, a primary lung cancer separate and distinct from his oropharynx cancer (i.e., was not wholly a metastasis of the oropharynx cancer).

The oncologist must specifically review the June 2004 X-ray report from Largo Medical Center, the January 2010 autopsy report, and Dr. Gulati's June 2012 opinion.  Then, the oncologist must specifically comment and provide a detailed explanation regarding the significance of the June 2004 X-ray findings, the January 2010 autopsy report, and Dr. Gulati's June 2012 opinion.

The oncologist is advised that the Veteran was competent to report his symptoms and history and that the Appellant is competent to report her observations of the Veteran's symptoms, and such lay statements must be specifically acknowledged and considered in formulating any opinion.  If the oncologist rejects the lay reports regarding symptoms, he/she must provide a reason for doing so.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so much be provided.  

If the August 2016 VA oncologist is unavailable or otherwise unable to provide the requested opinion, the claims file should be provided to another pulmonary oncologist to obtain the necessary addendum opinion.
4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the appeal.  If the benefits sought on appeal remain denied, the Appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


